DONOFRIO, Presiding Judge.
This case is before the Court by writ of certiorari to test the lawfulness of an award and findings of the Industrial Commission issued December 31, 1969, finding that the petitioner did not have new, additional or previously undiscovered disability referable to his industrial accident of March 24, 1954.1 ,
The sole issue presented in this appeal is whether the award of the Industrial Commission is reasonably supported by the evidence.
As we have frequently stated in the past, although we can well sympathize with the petitioner, our function is not to try the case anew, but merely to determine whether the evidence before the Commission is sufficient to reasonably support their decision. Torrez v. Industrial Commission, 12 Ariz.App. 21, 467 P.2d 245 (1970) ; Andreason v. Industrial Commission, 6 Ariz.App. 434, 433 P.2d 287 (1967); Nye v. Industrial Commission, 5 Ariz.App. 165, 424 P.2d 207 (1967); Nelson v. Industrial Commission, 2 Ariz.App. 403, 409 P.2d 562 (1966); Charles v. Industrial Commission, 2 Ariz.App. 202, 407 P.2d 391 (1965). In the instant case, we have reviewed the record before the Commission and find that the award is reasonably supported by the evidence.
Award affirmed.
STEVENS and JACOBSON, JJ., concur.

. This case was decided under the law as it existed prior to January 1,1969.